Citation Nr: 9933931	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  97-15 292	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Togus, Maine


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, to include headaches.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from April 2, 1963 to December 
9, 1963.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1994 rating decision 
in which the RO denied service connection for residuals of a 
head injury, to include headaches.  The veteran appealed.  In 
his substantive appeal (Form 9), the veteran requested a 
hearing before a member of the Board at the RO.  He was 
afforded a hearing before a hearing officer at the RO in 
December 1994.  His claim was denied by the hearing officer 
in January 1995.  In a June 1997 decision, the case was 
remanded by the Board to afford the veteran a travel board 
hearing and to associate the transcript of the December 1994 
hearing with the claims folder.  In July 1997, the RO 
reported that a tape of the December 1994 RO hearing was not 
available and not capable of reconstruction.  In February 
1998, the veteran appeared in Togus, Maine, for a video 
conference hearing before the undersigned member of the Board 
in Washington, D.C., in lieu of a travel board hearing.  At 
the video conference hearing, the veteran testified that he 
was receiving disability benefits from the Social Security 
Administration (SSA).  In April 1998, the Board remanded the 
case to the RO to obtain a copy of the veteran's file with 
the SSA, including a copy of the decision awarding disability 
benefits and a copy of all medical records associated with 
the veteran's application which supported the award of such 
benefits.  

The Board additionally notes that the veteran's original 
application for disability benefits, submitted in April 1994, 
indicated that the disability for which he was making a claim 
was disability associated with a pinched nerve in his right 
leg and hip.  This issue is referred to the RO for 
appropriate action.  



FINDINGS OF FACT

1.  There is no current medical diagnosis of residuals of a 
head injury, to include headaches.  

2.  There is no medical opinion indicating that the veteran 
currently has residuals of a head injury, to include 
headaches, which began in, or are otherwise related to, 
service.  


CONCLUSION OF LAW

The claim of service connection for residuals of a head 
injury, to include headaches, is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that, in November 
1963, he reported having been struck in the head by a machine 
gun barrel two months earlier, and having headaches ever 
since.  He complained of blackouts in which he did not fall.  
The veteran was seeing a psychiatrist and was seeking a 
medical discharge.  Following clinical evaluation, the 
examiner's impression was schizophrenic reaction.  However, 
prior to and subsequent to this evaluation, the psychiatric 
diagnosis was a personality disorder.  

In his original claim application, submitted in April 1994, 
the veteran asserted that he sustained a head injury in 
service, and still had headaches.  In a separate statement in 
April 1994, he indicated that, during advanced training as a 
gunner, he was on the back of a jeep which hit a bump, 
causing the left side of his head to strike a pole supporting 
a machine gun.  He had been treated with pills while in 
service, but had had headaches ever since.  

As noted above, no transcript of the RO hearing accorded to 
the veteran in December 1994 is available.  However, a 
January 1995 report of the hearing officer's decision 
indicated that the veteran testified at the December 1994 RO 
hearing that he was a gunner on the back of a jeep and struck 
his head on a machine gun mount.  He had not been able to 
hold jobs for any significant period of time, continued to 
have blackouts, and took aspirin for his headaches.  The 
hearing officer reported that the veteran testified to having 
sustained injuries, including broken ribs and a blow to the 
head, while a passenger in a motor vehicle in 1988.  

As noted above, the Board remanded the case in June 1997 in 
an ultimately unsuccessful effort to obtain a copy of the 
transcript of the December 1994 RO hearing, and to accord the 
veteran a hearing before a traveling member of the Board.  
The veteran was subsequently informed of the availability of, 
and agreed to, a video conference hearing before the 
undersigned member of the Board.  At the video conference 
hearing in February 1998, the veteran testified that he is 
receiving disability benefits from the SSA.  He acknowledged 
that SSA disability benefits were not awarded to him based 
upon the residuals of a head injury.  He stated that he had 
not received medical treatment since service for residuals of 
a head injury, including headaches.  

In April 1998, the Board remanded the case to the RO to 
obtain records associated with the award of SSA disability 
benefits to the veteran.  Records obtained from the SSA 
included an April 1994 medical evaluation of the veteran by 
H.R. Hornberger, M.D. and records of medical treatment of the 
veteran, dating from 1993 and 1994, including treatment 
records from Waldo County General Hospital.  These records do 
not contain a medical diagnosis of residuals of a head 
injury, to include headaches.  A statement from Mediratta 
Nibha, M.D. was associated with the claims folder in March 
1999, but this statement does not contain a medical diagnosis 
of residuals of a head injury, to include headaches.  

Analysis

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial tribunal that the claim is well-grounded.  VA shall 
assist such a claimant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  If he has not 
presented evidence of a well-grounded claim, his appeal must 
fail as to that claim, and there is no duty to assist him 
further in the development of his claim because such 
development would be futile.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

In order for a claim for service connection to be well-
grounded, there must be competent medical evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
laypersons are not competent to provide medical opinions.  
Layno v. Brown, 6 Vet. App. 465 (1994).  

The veteran is competent to assert that he had began having 
headaches in service, and the service medical records show 
that he complained of headaches while in service.  However, 
the first and third elements required for a well-grounded 
claim are missing.  The first requirement of Caluza is not 
fulfilled because there is no current medical diagnosis of 
residuals of a head injury, to include headaches.  The third 
element necessary for a well-grounded claim is also absent 
because there is no medical opinion that the veteran 
currently has residuals of a head injury, to include 
headaches, which began in, or are otherwise related to 
service.  As a layperson, the veteran is not competent to 
provide such an opinion.  Layno.  Accordingly, the claim of 
service connection for residuals of a head injury, to include 
headaches, is not well-grounded and must be denied.  



ORDER

Service connection for residuals of a head injury, to include 
headaches, is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

